Title: From Thomas Jefferson to Abiel Holmes, 5 April 1823
From: Jefferson, Thomas
To: Holmes, Abiel


Dear Sir
Monticello
Apr. 5. 23.
Your favor of the 17th ult. is just now recieved. it brings to my recollection our correspondence of 1806. 7. 8. I was then about 63. or 4. years of age, had still a good memory, a tolerable degree of energy and industry of body and mind, and great desire of being useful. now, at the age of 80, I have still indeed the will, but not the ability of usefulness. decay of memory, prostration of strength, inertness of mind, torpidity of age, easy only in the passive occupation of reading, a mutilation of both hands rendering writing very painful. in this condition, dear Sir, I am no longer able to aid at all your useful and laudable labors. the two volumes of your Annals which I possessed went with my library to Congress, so that I have no means of refreshing my memory as to their plan. that of President Henault’s history of France has been more generally found useful and approved than any one I have known, it is indeed but a full Chronological table of historical events, of which the Chronological tables of Fresnoy furnish also a fine model.—but an aching hand admonishes me to stop here, and with my regrets that I cannot be useful to offer you the assurance of my great esteem and respect.Th: Jefferson